Citation Nr: 0031154	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected 
bilateral foot callosities.

2.  Entitlement to an increased evaluation for bilateral foot 
callosities, currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1958 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied service connection for a low 
back disorder (including as secondary to a service-connected 
bilateral foot disorder), which denied a rating in excess of 
50 percent for the veteran's service-connected bilateral foot 
callosities, and which denied a TDIU.  The Board addresses 
the service connection issue pertaining to a low back 
disorder in the REMAND portion of this decision.  Because 
resolution of the TDIU issue depends upon resolution of the 
low back issue, the Board defers action on the TDIU issue 
until the RO completes development described in the REMAND.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of the appeal on issues pertaining to 
evaluation of foot callosities.

2.  The veteran's service-connected bilateral foot 
callosities are manifested by moderate, painful, tender 
callosities on the bottoms of both feet that are mildly 
disabling, but that have not caused marked interference with 
employment or necessitated frequent periods of 
hospitalization or otherwise rendered impracticable 
application of schedular disability rating standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
bilateral foot callosities have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.20, 4.27, 4.71a, Diagnostic Code 5278 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim before the Board in this appeal pertains to the 
veteran's service connected bilateral foot disorder.  The 
veteran contends that the foot disorder is more disabling 
than contemplated by the current 50 percent evaluation.  The 
Board is satisfied that the record includes all evidence 
necessary for the equitable disposition of this appeal and 
that the veteran requires no further assistance.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC, then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was service connected for bilateral foot 
callosities by an August 1974 rating decision which also 
assigned a 50 percent disability rating by analogy pursuant 
to DC 5278.  The Board denied a rating in excess of 50 
percent in June 1990 and in April 1998, both pursuant to the 
same DC.  The April 1998 decision, following Board review of 
evidence of record at the time, found the following:  that 
the 50 percent rating was the highest available under DC 
5278; that no higher rating was available under another 
applicable DC, and; that extraschedular evaluation was not 
warranted because of lack of evidence of frequent 
hospitalization or interference with employment resulting 
from the veteran's bilateral foot callosities.  In July 1998 
the veteran, through his attorney, resubmitted a claim for an 
increased rating for bilateral foot callosities on the ground 
that the disorder had become more severe.

No medical evidence associated with the claims file after 
that which the Board considered for its April 1998 decision 
shows a worsening of the veteran's bilateral foot 
callosities.  To the contrary, VA medical records from 
September 1997 to January 1999 document continuing periodic 
treatment for a "stable" bilateral foot disorder.  The 
veteran complained of bilateral foot pain to a VA examiner in 
December 1998 and findings included bilateral hyperkeratotic 
formations primarily along the soles of the heels and 
extending to the posterior heels, a tender callus below the 
right second metatarsal head, a sensitive callus noted along 
the medial aspect of the left first metatarsal phalangeal 
joint, and onychomycosis involving most toenails.  Diagnoses 
included moderate foot bilateral callosities described as 
"only mildly disabling."

Similarly, no evidence associated with the claims file after 
that which the Board considered for its April 1998 decision 
shows hospitalization or interference with employment 
resulting from the veteran's bilateral foot callosities.  To 
the contrary, the only additional evidence pertaining to the 
veteran's employment is a December 1998 letter from the 
veteran's employer stating that he had quit his part-time job 
and that in the prior 12-months he had lost no work time due 
to disability.

Because the veteran's 50 percent rating constitutes the 
highest available for bilateral foot callosities under DC 
5278, the only issue for Board consideration here is whether 
an extraschedular rating is warranted under 38 C.F.R. 
§ 3.321(b)(1) (1999).  However, extraschedular rating is not 
appropriate absent evidence of frequent hospitalization, 
marked interference with employment or other evidence showing 
schedular rating to be impracticable.  Id.  There is no such 
evidence here.  Therefore, extra-schedular rating for the 
veteran's service-connected bilateral foot callosities is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 50 percent for bilateral 
foot callosities is denied.


REMAND

Review of the record discloses that new statutory provisions 
expanding VA's duty to assist require additional RO action 
prior to Board review of the veteran's low back service 
connection claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
provisions require VA to provide a medical examination where 
a veteran asserts entitlement to service connection, except 
where there is no reasonable possibility that examination 
could help establish entitlement.  In this case, the veteran 
claims continuity of low back symptomatology since service.  
Therefore, the Board finds a reasonable possibility that 
examination could help establish the veteran's claim of 
entitlement to service connection for a low back disorder.

In consideration of the foregoing, the Board determines that 
further development is necessary to provide the veteran due 
process of law and full consideration of this appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The RO must conscientiously attempt 
to locate and associate with the claims 
file medical records (not already 
associated with the claims file) of all 
private and VA examinations, treatments 
and therapy pertaining to the veteran's 
low back disorder, if any, including but 
not limited to records of examinations, 
treatments and therapy.

2.  The RO should then arrange for 
appropriate VA examination of the 
veteran's low back by an appropriate 
physician.  The purpose of the 
examination is to determine whether the 
veteran has a current low back disorder 
and, if so, whether it is at least as 
likely as not that any current low back 
disorder is causally related to a 
disorder noted in service or is otherwise 
causally related to service, or to the 
veteran's service-connected bilateral 
foot disorder.  The examiner must conduct 
all indicated studies.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings and provide a medical rationale 
for all conclusions.  The veteran is 
advised that failure to report for the 
scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for service connection for a low back disorder, including as 
secondary to service-connected bilateral foot callosities and 
his claim of entitlement to a TDIU.  If the RO denies the 
benefits sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 6 -


- 9 -


